09-1594-cv
     United Boatmen of New York, Inc. et al. v.
     Atlantic States Marine Fisheries Commission


 1                      UNITED STATES COURT OF APPEALS
 2
 3                           FOR THE SECOND CIRCUIT
 4
 5
 6                               August Term, 2009
 7
 8   (Argued: March 9, 2010                         Decided: June 29, 2010)
 9
10                            Docket No. 09-1594-cv
11
12
13               STATE  OF   NEW  YORK,   NEW  YORK  STATE
14               DEPARTMENT OF ENVIRONMENTAL CONSERVATION,
15               and ALEXANDER B. GRANNIS,
16
17                                  Plaintiffs,
18
19               UNITED BOATMEN OF NEW YORK, INC., NEW YORK
20               FISHING TACKLE TRADE ASSOCIATION, INC., and
21               FISHERMEN’S CONSERVATION ASSOCIATION,
22
23                     Intervenor-Plaintiffs-Appellees,
24
25                                      –v.–
26
27             ATLANTIC STATES MARINE FISHERIES COMMISSION,
28
29                             Defendant-Appellant,
30
31               GARY LOCKE, UNITED STATES DEPARTMENT OF
32               COMMERCE, CONRAD C. LAUTENBACHER, NATIONAL
33               OCEANIC AND ATMOSPHERIC ADMINISTRATION, and
34               JAMES W. BALSIGER,
35
36                                  Defendants. *
37
38


           *
           The Clerk of the Court is directed to amend the
     official caption as set forth above.
 1   Before:   LEVAL, SACK, and WESLEY, Circuit Judges.
 2
 3        Interlocutory appeal from an order of the United States
 4   District Court for the Eastern District of New York (Sifton,
 5   J.), entered on March 9, 2009, denying the Atlantic States
 6   Marine Fisheries Commission’s motion to dismiss the
 7   complaint in intervention and certifying to this Court the
 8   question of whether the Atlantic States Marine Fisheries
 9   Commission is subject to suit under the Administrative
10   Procedure Act. We hold that the Atlantic States Marine
11   Fisheries Commission is not a federal agency within the
12   meaning of the Administrative Procedure Act. We further
13   hold that, assuming its validity, the “quasi-federal” agency
14   doctrine is inapplicable to the facts of this dispute.
15   Consequently, intervenor-plaintiffs cannot maintain a cause
16   of action against the Commission under the Administrative
17   Procedure Act.
18
19       REVERSED and REMANDED.
20
21
22             SEAN H. DONAHUE, Donahue & Goldberg, LLP,
23                  Washington, D.C., for Appellant.
24
25             SHAUN M. GEHAN, Kelley Drye & Warren LLP,
26                  Washington, D.C. (Philip L. Curcio, Melville,
27                  N.Y., on the brief), for Appellees.
28
29
30   WESLEY, Circuit Judge:

31       For 68 years, the Atlantic States Marine Fisheries

32   Commission (“ASMFC” or the “Commission”) has endeavored to

33   promote the utilization and protection of the fisheries of

34   the Atlantic seaboard.   The Commission is the product of a

35   congressionally approved interstate compact authorized by

36   Article I, § 10, clause 3 of the United States Constitution.


                                   2
 1   This interlocutory appeal requires us to determine whether

 2   the intervenor-plaintiffs, United Boatmen of New York, Inc.,

 3   New York Fishing Tackle Trade Association, Inc., and the

 4   Fishermen’s Conservation Association (collectively

 5   “intervenor-plaintiffs” or “United Boatmen”), may assert a

 6   claim under section 702 of the Administrative Procedure Act,

 7   5 U.S.C. § 702 (the “APA”), to seek judicial review of the

 8   Commission’s decisions.

 9       In essence, the premise of United Boatmen’s complaint

10   in intervention is a simple one:   intervenor-plaintiffs

11   maintain that the Commission is more than a congressionally

12   authorized state cooperative agreement.    In the view of the

13   intervenor-plaintiffs, ASMFC is a federal agency, or at

14   least acts so much like one that we should treat it as one

15   for purposes of the APA.

16       We hold that the ASMFC is not a federal agency within

17   the meaning of the APA; it is not an “authority of the

18   [g]overnment of the United States.”   5 U.S.C. § 701(b)(1).

19   We further hold that, in this case, the “quasi-federal”

20   agency doctrine should not be used to expand the statutory

21   definition of an agency under the APA.    Thus, United Boatmen

22   are not entitled, pursuant to 5 U.S.C. § 702, to seek

                                  3
 1   judicial review of the actions of the Commission.     We

 2   therefore reverse and remand this matter to the district

 3   court for further proceedings consistent with the opinion of

 4   this Court.

 5                          I.   BACKGROUND

 6       This case arises from disputes over the management of

 7   the summer flounder fishery off of the Atlantic coast.       In

 8   response to a decrease in the stock of summer flounder, also

 9   known as fluke, regulatory “efforts have been made to

10   conserve and restore the population.”    Connecticut v. U.S.

11   Dep’t of Commerce, 204 F.3d 413, 414 (2d Cir. 2000).       The

12   Atlantic seaboard states retain primary authority over the

13   conservation and management of fisheries within the

14   “territorial sea” — waters within three miles of shore, as

15   well as in rivers and estuaries.   The federal government is

16   responsible for regulation of the “exclusive economic zone”

17   — waters from three to 200 miles from shore.    See 16 U.S.C.

18   §§ 1801(b)(1), 1856(a), 5102(6); see also Sea Hawk Seafoods,

19   Inc. v. Locke, 568 F.3d 757, 760 (9th Cir. 2009); United

20   Boatmen v. Gutierrez, 429 F. Supp. 2d 543, 546 (E.D.N.Y.

21   2006).



                                   4
 1       The facts and procedural history of this controversy

 2   are set out in detail in the opinions of the district court.

 3   See New York v. Gutierrez, No. 08 Civ. 2503 (CPS) (RLM),

 4   2008 WL 5000493, at *1-4 (E.D.N.Y. Nov. 20, 2008); see also

 5   New York v. Locke, No. 08 Civ. 2503 (CPS) (RLM), 2009 WL

 6   2413463, at *1-2 (E.D.N.Y. Aug. 3, 2009); New York v. Locke,

 7   No. 08 Civ. 2503 (CPS) (RLM), 2009 WL 1194085, at *1-7

 8   (E.D.N.Y. Apr. 30, 2009); New York v. Gutierrez, 623 F.

 9   Supp. 2d 301, 305-06 (E.D.N.Y. 2009).   A brief review of the

10   facts and history of this case is all that is needed to

11   provide context for our decision.

12       This suit was commenced by the State of New York, the

13   Commissioner of the New York State Department of

14   Environmental Conservation, and the New York State

15   Department of Environmental Conservation (collectively “New

16   York State plaintiffs”), against the Secretary of the United

17   States Department of Commerce, the United States Department

18   of Commerce, the Under Secretary of Commerce and

19   Administrator for the National Oceanic and Atmospheric

20   Administration, the National Oceanic and Atmospheric

21   Administration, and the Acting Assistant Administrator for

22   the National Marine Fisheries Service (collectively “federal

                                  5
1   defendants”). 1   The New York State plaintiffs contend that

2   the final management rule for the 2008 recreational summer

3   flounder fishery violates the Magnuson-Stevens Fishery

4   Conservation and Management Act, as amended in 1996 by the

5   Sustainable Fisheries Act, 16 U.S.C. § 1801 et seq. (the

6   “MSA”), and the APA, 5 U.S.C. § 706(2)(A). 2

7        Intervenor-plaintiffs in this action are private groups



         1
          As a result of this Court’s holding, intervenor-
    plaintiffs’ claims against ASMFC must be dismissed. The New
    York State plaintiffs’ suit against the federal defendants
    will continue in the district court. See 623 F. Supp. 2d at
    316. On July 24, 2009, the New York State plaintiffs filed
    a complaint challenging the management measures for the 2009
    summer flounder season. New York v. Locke, 09 Civ 3196 (NG)
    (RLM) (E.D.N.Y. July 24, 2009). In this iteration of the
    litigation, the New York State plaintiffs named as
    defendants both the federal defendants and the ASMFC.
         2
          On March 4, 2010 counsel for the New York State
    plaintiffs sent a letter to the district court arguing that
    “[b]ecause the same issues underlying this action are
    recurring, . . . the expiration of the 2008 management
    measures has not rendered [the case] moot.” Letter to the
    Honorable Nina Gershon by Alexander B. Grannis, New York
    State Department of Environmental Conservation, Grannis, et
    al. v. Locke, et al., 08 Civ. 2503 (E.D.N.Y. Mar. 4, 2010)
    (Gershon, J.) (D. Ct. Doc. No. 148). Although the 2008
    management measures have expired, we agree that because “(1)
    the challenged action [is] in its duration too short to be
    fully litigated prior to its . . . expiration, and (2) there
    [is] a reasonable expectation that the same complaining
    party [will] be subjected to the same action again,” the
    controversy is not moot. Van Wie v. Pataki, 267 F.3d 109,
    114 (2d Cir. 2001) (alterations in original).

                                   6
 1   who maintain that the New York State plaintiffs failed to

 2   adequately represent their interests in defining the scope

 3   of their suit.   United Boatmen of New York, Inc. is a

 4   professional trade organization that represents the for-hire

 5   fishing vessel industry in New York.     Members of United

 6   Boatmen derive a substantial portion of their revenue from

 7   sport fishing for summer flounder.     The New York Fishing

 8   Tackle Trade Association, Inc. is a professional trade

 9   organization that represents the wholesale and retail bait

10   and tackle dealer industry in New York.     The Fishermen’s

11   Conservation Association is a non-profit organization whose

12   members are individual recreational anglers who target,

13   among other species, summer flounder in state and federal

14   waters contiguous to New York State.

15       In 1942, the ASMFC was created by a congressionally

16   approved interstate compact (“ASMFC Compact”).     See Pub. L.

17   No. 77-539, 56 Stat. 267 (1942), as amended by Pub. L. No.

18   81-721, 64 Stat. 467 (1950); see also U.S. Const. art. I, §

19   10, cl. 3.   The purpose of the Compact “is to promote the

20   better utilization of the fisheries . . . of the Atlantic

21   seaboard” through a “joint program for the promotion and

22   protection of such fisheries.”    ASMFC Compact, art. I.      The

                                   7
 1   Compact specifically provides that it shall not “be

 2   construed to limit the powers of any signatory state or to

 3   repeal or prevent the enactment of any legislation or the

 4   enforcement of any requirement by any signatory state

 5   imposing additional conditions and restrictions to conserve

 6   its fisheries.”    ASMFC Compact, art. IX.

 7        Each member state appoints three representatives to the

 8   Commission. 3   ASMFC Compact, art. III.   The Compact requires

 9   that these representatives be the state’s director of marine

10   fisheries, a state legislator, and a citizen with knowledge

11   relevant to the regulation of marine fisheries.      Id.   The

12   signatories to the ASMFC “exercise joint regulatory

13   oversight of their fisheries through the development of

14   interstate fishery management plans.”      R.I. Fishermen’s

15   Alliance, Inc. v. R.I. Dep’t of Envtl. Mgmt., 585 F.3d 42,

16   46 (1st Cir. 2009); accord Medeiros v. Vincent, 431 F.3d 25,

17   27 (1st Cir. 2005).    From the inception of the ASMFC until



          3
           The ASMFC Compact was ratified by Maine, New
     Hampshire, Massachusetts, Rhode Island, Connecticut, New
     York, New Jersey, Delaware, Maryland, Virginia, North
     Carolina, South Carolina, Georgia, Florida, Pennsylvania,
     and the District of Columbia. ASMFC Compact, arts. II, XII,
     § 2; see also R.I. Fishermen’s Alliance, Inc. v. R.I. Dep’t
     of Envtl. Mgmt., 585 F.3d 42, 46 (1st Cir. 2009).

                                    8
 1   1993, participation in the interstate fishery management

 2   plans adopted by the Commission was voluntary.     Medeiros,

 3   431 F.3d at 27.    Consequently, “compliance was spotty.”      Id.

 4       In 1993, Congress adopted the Atlantic Coastal

 5   Fisheries Cooperative Management Act, 16 U.S.C. §§ 5101-5108

 6   (the “ACFCMA”), in order to give the ASMFC some “teeth.”

 7   R.I. Fishermen’s Alliance, 585 F.3d at 46.     Congress sought

 8   to accomplish this goal by mandating state participation in

 9   the interstate fishery management plans promulgated by the

10   Commission.    16 U.S.C. § 5104(a)(1).   Pursuant to the

11   ACFCMA, a plan must “specify the requirements necessary for

12   [s]tates to be in compliance,” and the ASMFC must “identify

13   each [s]tate that is required to implement and enforce that

14   plan.”   Id.   The Commission is obligated to review member

15   states’ “implementation and enforcement of coastal fishery

16   management plans” and “report the results of the reviews” to

17   the Secretary of Commerce.    Id. § 5104(c).

18       Under the ACFCMA, the Secretary of Commerce is

19   empowered to make an independent finding regarding whether a

20   state has failed to implement management measures and, if

21   so, “whether the measures that the [s]tate has failed to

22   implement and enforce are necessary for the conservation of

                                    9
 1   the fishery in question.”   Id. § 5106(a)(2).   If the

 2   Secretary makes a determination of noncompliance with

 3   respect to “necessary” measures, he or she “shall declare a

 4   moratorium on fishing in the fishery in question within the

 5   waters of the noncomplying [s]tate.”    Id. § 5106(c)(1).

 6       The congressional findings accompanying the ACFCMA note

 7   that “[b]ecause no single governmental entity has exclusive

 8   management authority for Atlantic coastal fishery resources,

 9   harvesting of such resources is frequently subject to

10   disparate, inconsistent, and intermittent [s]tate and

11   [f]ederal regulation that has been detrimental to the

12   conservation and sustainable use of such resources.”     Id. §

13   5101(a)(3).   The ACFCMA explicitly affirms, however, that

14   the “responsibility for managing Atlantic coastal fisheries

15   rests with the [s]tates, which carry out a cooperative

16   program of fishery oversight and management through the

17   Atlantic States Marine Fisheries Commission.”    Id. §

18   5101(a)(4).

19       On July 16, 2008, United Boatmen moved to intervene in

20   the action commenced by the New York State plaintiffs and to

21   join the Commission as a defendant.    See 2008 WL 5000493, at

22   *5-14.   The court granted United Boatmen’s motion and

                                   10
 1   “decline[d] to limit the scope of [United Boatmen’s]

 2   intervention to the parties and issues asserted in [the New

 3   York] plaintiffs’ complaint.” 4    Id. at *13.   The court

 4   concluded that the New York State plaintiffs’ “failure to

 5   join ASMFC as a defendant constituted nonfeasance,” id.,

 6   sufficient to rebut the presumption of adequate

 7   representation present when a state brings suit in its

 8   capacity as parens patriae, see, e.g., United States v.

 9   Hooker Chem. & Plastics Corp., 749 F.2d 968, 984-85 (2d Cir.

10   1984); see also United States v. City of N.Y., 198 F.3d 360,

11   367 (2d Cir. 1999).   Following the district court’s

12   decision, intervenor-plaintiffs filed their complaint in


         4
           The district court improperly concluded that the
     ASMFC was subject to joinder, by motion of the intervenor-
     plaintiffs, pursuant to Federal Rule of Civil Procedure
     19(a)(1)(A). “Except in extraordinary cases, . . .
     intervenors may only join issue on a matter that has been
     brought before the court by another party[.] They cannot
     expand the proceedings.” Lamprecht v. Fed. Commc’n Comm’n,
     958 F.2d 382, 389 (D.C. Cir. 1992) (internal quotation marks
     and citations omitted). United Boatmen’s motion should have
     been evaluated under Federal Rule of Civil Procedure 15(c).
     Nonetheless, the “general rule that an intervening party may
     join issue only on a matter that has been brought before the
     court by another party” is only a “prudential restraint,”
     and therefore does not impair this Court’s ability to reach
     the questions certified for interlocutory review. Synovus
     Fin. Corp. v. Bd. of Governors of the Fed. Reserve Sys., 952
     F.2d 426, 434 (D.C. Cir. 1991) (internal quotation marks and
     brackets omitted).

                                   11
 1   intervention on December 19, 2008.

 2       ASMFC brought a motion to dismiss United Boatmen’s

 3   complaint in intervention for failure to state a claim.     623

 4   F. Supp. 2d at 306; see also Fed. R. Civ. P. 12(b)(6).     In

 5   support of its motion to dismiss, ASMFC pointed out that

 6   neither its governing Compact 5 nor any federal statute

 7   provide a private right of action to seek judicial review of

 8   its regulatory decisions. 6   More importantly for purposes of

 9   this litigation, the Commission maintained that the

10   provisions of the APA, which provide a right of action


         5
           By contrast, other interstate compacts do provide for
     judicial review. E.g., Washington Metropolitan Transit
     Regulation Compact, Pub. L. No. 101-505, art. XIII, § 5(a),
     104 Stat. 1300, 1312 (1990); Tahoe Regional Planning
     Compact, Pub. L. No. 96-551, art. VI(j)(3), 94 Stat. 3233,
     3247 (1980); Northeast Dairy Compact, § 16(C), S.J. Res. 28,
     104th Cong. (1995).
         6
           The district court properly rejected the idea that
     United Boatmen could avail themselves of an implied right of
     action. Gutierrez, 2008 WL 5000493, at *9. “[T]he Supreme
     Court has come to view the implication of private remedies
     in regulatory statutes with increasing disfavor.” Hallwood
     Realty Partners, LP v. Gotham Partners, LP, 286 F.3d 613,
     618 (2d Cir. 2002). An implied private right of action
     exists only if Congress intended to create such a right.
     Alexander v. Sandoval, 532 U.S. 275, 286-87 (2001). In
     looking to the “text and structure,” id. at 288, of the
     ASMFC Compact and the ACFCMA, we find no exception to the
     ordinary rule is warranted. On appeal, United Boatmen do
     not seek to imply a cause of action from the ASMFC Compact
     or the ACFCMA.

                                    12
 1   against federal agencies, 5 U.S.C. §§ 701(b)(1), 702, do not

 2   apply to action by an interstate compact entity. 7

 3          The district court denied ASMFC’s motion to dismiss.

 4   623 F. Supp. 2d at 305.       The court concluded that

 5   intervenor-plaintiffs could maintain a claim against the

 6   Commission under section 702 of the APA based on the theory

 7   that the Commission is a “quasi-federal” agency.         Id. at

 8   311.       In so holding, the district court concluded that

 9   “allowing ASMFC[’s] actions essentially to escape judicial

10   review [would be] inappropriate.”       Id. at 312.   The district

11   court then granted the Commission’s request for

12   certification of its order for interlocutory appeal.          28

13   U.S.C. § 1292(b).       A panel of this Court granted leave to

14   appeal the interlocutory order of the district court.

15          On appeal, the Commission advances largely the same



            7
           In support of its motion to dismiss, the Commission
     also made an alternative argument that it should be accorded
     Eleventh Amendment immunity from suit. The district court
     rejected this argument. 623 F. Supp. 2d at 311; see also
     Alabama v. N. Carolina, No. 132-orig, 2010 WL 2160786, at
     *15 n.5 (June 1, 2010); Hess v. Port Auth. Trans-Hudson
     Corp., 513 U.S. 30, 40-41 (1994); Gorton v. Gettel, 554 F.3d
     60, 62 (2d Cir. 2009). In light of our determination that
     the Commission is not subject to suit under the APA, we
     decline to address the district court’s sovereign immunity
     ruling.

                                       13
 1   arguments that it did before the district court.

 2   Essentially, ASMFC argues that intervenor-plaintiffs’

 3   complaint should be dismissed as it pertains to the

 4   Commission because it is not a federal agency; therefore,

 5   intervenor-plaintiffs may not seek review of the

 6   Commission’s fishery management decisions under the APA.       By

 7   contrast, intervenor-plaintiffs urge us to affirm the

 8   district court’s determination that the Commission is a

 9   “quasi-federal” agency subject to suit under the APA.

10   Intervenor-plaintiffs also suggest that this Court take an

11   even stronger position than the one adopted by the district

12   court and find that the Commission is actually a federal

13   agency for the purpose of regulating coastal fishing

14   activities.    We hold that the Commission is not subject to

15   suit by United Boatmen under the APA.

16                           II.   DISCUSSION

17       The coverage of the APA, including its judicial review

18   provisions, is governed by the statutory definition of the

19   term “agency.”    Thus, we must first look to the text, see

20   Sec. & Exch. Comm’n v. Dorozhko, 574 F.3d 42, 46 (2d Cir.

21   2009), of section 701(b)(1), which provides a definition of

22   this term.    See Bailey v. United States, 516 U.S. 137, 144

                                     14
 1   (1995).   Other authorities have “characteriz[ed] the APA

 2   definition as ‘not very satisfactory.’”     Lee Constr. Co.,

 3   Inc. v. Fed. Reserve Bank, 558 F. Supp. 165, 173 (D. Md.

 4   1982) (quoting 1 K. Davis, Administrative Law Treatise §

 5   1.01, at 1 & n.1 (1958)); see also Soucie v. David, 448 F.2d

 6   1067, 1073 (D.C. Cir. 1971) (stating the APA’s “statutory

 7   definition of ‘agency’ is not entirely clear”).     We agree

 8   that we cannot say that the meaning of agency as defined by

 9   the APA is so “plain on its face” as to end our inquiry.

10   E.g., Barscz v. Dir., Office of Workers’ Comp. Programs &

11   Elec. Boat Corp., 486 F.3d 744, 749 (2d Cir. 2007).     While

12   this may not be a case where our “inquiry should end” with

13   the text, but see United States v. Ron Pair Enters., Inc.,

14   489 U.S. 235, 241 (1989), the text of the APA does provide

15   significant guidance.

16       Examination of the definition of a federal agency, as

17   provided by the APA, reveals that the ASMFC Compact does not

18   fall within the scope of the statute.     In reaching this

19   conclusion, “[w]e consider not only the bare meaning of

20   [the] word” agency, Bailey, 516 U.S. at 145, but also the

21   purpose of the APA and the structure and function of the



                                   15
 1   Commission.    We further hold that, assuming the validity of

 2   the “quasi-federal” agency doctrine, even on its own terms,

 3   it does not apply to the Commission.

 4   A.   The Statutory Definition of Agency Does not Encompass
 5        the Commission
 6
 7        The provisions of the APA “provide[] the statutory

 8   structure upon which federal administrative law is built.”

 9   Cornejo-Barreto v. Seifert, 218 F.3d 1004, 1012 (9th Cir.

10   2000) (internal quotation marks omitted and alteration in

11   original).    The APA states that “[a] person suffering legal

12   wrong because of agency action, or adversely affected or

13   aggrieved by agency action . . . is entitled to judicial

14   review thereof.”    5 U.S.C. § 702.   Under the APA the term

15   “agency” is defined as an “authority of the [g]overnment of

16   the United States.”    5 U.S.C. § 701(b)(1); see also Old Town

17   Trolley Tours of Wash., Inc. v. Wash. Metro. Area Transit

18   Comm’n, 129 F.3d 201, 204 (D.C. Cir. 1997).     Despite this

19   express definition, courts that have wrestled with its

20   application have declared that the “law on the simple

21   question of what is an agency is quite complex.”     McKinney

22   v. Caldera, 141 F. Supp. 2d 25, 31 (D.D.C. 2001) (quoting

23   Lee Constr. Co., 558 F. Supp. at 172).     These courts have


                                    16
 1   emphasized “the need to examine the structure, function, and

 2   mandate” of the entity in question in determining whether it

 3   falls within the definition set out in the APA.     Id. at 33;

 4   see also Wash. Research Project, Inc. v. Dep’t of Health,

 5   Educ. & Welfare, 504 F.2d 238, 245-46 (D.C. Cir. 1974).

 6       The APA definition expressly excludes certain entities,

 7   such as Congress and the federal courts.   5 U.S.C. §

 8   701(b)(1)(A)-(B); see also id. § 701(b)(1)(C)-(H).      Although

 9   an interstate compact entity is not specifically exempted

10   from the definition, this “textual silence, when read

11   against the backdrop of . . . the canons of construction

12   applicable to statutes that implicate the separation of

13   powers, points,” Armstrong v. Bush, 924 F.2d 282, 289 (D.C.

14   Cir. 1991), to the conclusion that the ASMFC is not a

15   federal agency within the meaning of the APA.     “It is

16   axiomatic that the statutory definition of the term excludes

17   unstated meanings of that term.”   Meese v. Keene, 481 U.S.

18   465, 484 (1987); see also Day v. Shalala, 23 F.3d 1052, 1064

19   & n.12 (6th Cir. 1994) (concluding that a state entity

20   administering a federal program was not subject to the

21   requirements of the APA because the APA applies only to



                                  17
 1   federal agencies).    In any event, the statutory exclusions

 2   from the coverage of the APA applies only to bodies that

 3   would otherwise be “authorit[ies] of the [g]overnment of the

 4   United States.”    5 U.S.C. § 701(b)(1).   We find that the

 5   Commission is not such an authority.

 6       The wording of section 701(b)(1) indicates that we

 7   should not give the definition of “agency” a more expansive

 8   reading.    See United States v. Angelilli, 660 F.2d 23, 31

 9   (2d Cir. 1981).    The text of the APA tells us what the term

10   agency “means.”    5 U.S.C. § 701(b)(1).   We have previously

11   interpreted the word “means” as a more restrictive statutory

12   term than another term that could have been selected by

13   Congress in defining surrounding statutory language.

14   Angelilli, 660 F.2d at 31.    We read it that way here.     For

15   example, the definitional language of the APA would have a

16   different meaning if it told us that an agency “includes”

17   various governmental authorities.     See id.

18       The fact that the ASMFC was created by an interstate

19   compact and approved by Congress does not alter this

20   analysis.    We find that the APA’s definition of a federal

21   agency does not fit the Commission.     The ASMFC Compact

22   states that the “Commission shall be a body corporate, with

                                    18
 1   the powers and duties set forth” in the Compact.    ASMFC

 2   Compact, art. III.   Although the Commission acts in parallel

 3   with the federal government in managing the stock of summer

 4   flounder off of the Atlantic coast, it exists outside the

 5   federal administrative law framework.    And, it would upset

 6   the “federal-state balance,” Armstrong, 924 F.2d at 289, to

 7   subject its actions to accountability measures devised to

 8   restrain the actions of federal authorities.    Cf. Fed.

 9   Commc’ns Comm’n v. Fox Television Stations, Inc., — U.S. —,

10   129 S. Ct. 1800, 1817 (2009).

11       The regulation of the territorial sea is a matter

12   traditionally left to the states.    See In re Air Crash Off

13   Long Island, New York, on July 17, 1996, 209 F.3d 200, 204

14   (2d Cir. 2000).   Fishery management in the exclusive

15   economic zone, however, is governed by federal authorities

16   pursuant to the MSA. 8   With one enumerated exception, see 16


         8
           The MSA establishes “eight Regional Fishery
     Management Councils,” 16 U.S.C. § 1852(a)(1), that are
     responsible for preparing fishery management plans for
     federal waters, id. § 1852(h)(1). The Secretary of Commerce
     has final authority to approve each plan developed under the
     MSA. Id. § 1854. Parties who allege that they are
     aggrieved by regulations adopted by the Secretary have a
     right to judicial review, id. § 1855(f), conducted in accord
     with the review provisions of the APA, 5 U.S.C. § 701 et
     seq. See Connecticut, 204 F.3d at 414-16.

                                     19
 1   U.S.C. § 1856(b), the MSA states that it shall not “be

 2   construed as extending or diminishing the jurisdiction or

 3   authority of any [s]tate within its boundaries,” id. §

 4   1856(a)(1).   Of course, summer flounder move freely between

 5   state and federal waters.    Cf. City of Charleston v. A

 6   Fisherman’s Best, Inc., 310 F.3d 155, 160 (4th Cir. 2002)

 7   (recognizing that the habitat for swordfish spans both

 8   federal and state waters).    Thus, coordinated regulatory

 9   activities make good sense in this context.    However, the

10   fact that federal and state entities act toward a common

11   goal does not convert the state — or interstate — body into

12   a federal one.

13       Although interstate compacts are contemplated by the

14   Constitution, U.S. Const. art. I, § 10, cl. 3, and subject

15   to congressional approval, we cannot escape the fact that

16   the entity itself is an aggregation of states.    While “an

17   interstate compact or agreement becomes federal law if it is

18   a congressionally sanctioned interstate compact within the

19   meaning of the Compact Clause of the Constitution,” NYSA-ILA

20   Vacation & Holiday Fund v. Waterfront Comm’n, 732 F.2d 292,

21   297 (2d Cir. 1984), it does not follow that the Commission

22   is a federal agency.   To hold otherwise would have the

                                    20
 1   effect of treating every congressionally authorized

 2   interstate compact entity, regardless of the body’s

 3   structure and function, into a federal “agency” for purposes

 4   of the APA.   For reasons explained below, we do not think

 5   this result was intended by Congress.

 6       The authority exercised by ASMFC under the Compact is

 7   not federal in nature.    The signatory states have agreed to

 8   coordinate their regulatory activity in order to “promote

 9   the better utilization of the fisheries.”    ASMFC Compact,

10   art. I.   But, there is no indication that the contracting

11   states understood themselves to be compacting to create a

12   federal agency.    “Interstate compacts . . . are presumed to

13   be the subject of careful consideration before they are

14   entered into, and are drawn by persons competent to express

15   their meaning, and to choose apt words in which to embody

16   the purposes of the . . . contracting parties.”    New Jersey

17   v. Delaware, 552 U.S. 597, 615-16 (2008) (internal quotation

18   marks omitted).    We therefore decline to find that ASMFC is

19   anything other than a state cooperative agreement, from

20   which states are free to withdraw upon notice to the other

21   member states.    ASMFC Compact, art. XII.

22       While it is true that there is a “strong presumption

                                    21
 1   that Congress intends judicial review of administrative

 2   action,” Sharkey v. Quarantillo, 541 F.3d 75, 84 (2d Cir.

 3   2008) (internal quotation marks omitted), that presumption

 4   is only available with regard to the administrative acts of

 5   federal agencies as defined in the APA.    See Bowen v. Mich.

 6   Acad. of Family Physicians, 476 U.S. 667, 670-71 (1986),

 7   superseded on other grounds by Omnibus Budget Reconciliation

 8   Act of 1986, Pub. L. No. 99-509, 100 Stat. 1874, 2037-38

 9   (1986).   United Boatmen maintain that their claim should be

10   accorded this presumption because the enactment of the

11   ACFCMA rendered ASMFC a federal agency.    We disagree.

12   United Boatmen assume the conclusion they seek to reach.

13   ASMFC is simply not an authority of the United States.     The

14   “primary purpose,” Elliott Assocs., LP v. Banco de la

15   Nacion, 194 F.3d 363, 371 (2d Cir. 1999), of the APA is not

16   to reach contracts between states.    And, the language of the

17   ACFCMA makes it clear that the authority to regulate the

18   summer flounder fishery within the territorial sea remains

19   with the states and that the federal government plays only a

20   supporting role in this endeavor.    16 U.S.C. § 5101(a)(4).

21   Therefore, we hold that ASMFC does not satisfy the

22   definition of an agency as set forth in § 701(b)(1) of the

                                   22
 1   APA.

 2   B.     The “Quasi-Federal” Agency Doctrine Does Not Bring the
 3          Commission Within the Meaning of the Term Agency under
 4          the APA
 5
 6          The court below maintained that “whether Congress

 7   designates an entity as a federal agency does not end the

 8   inquiry as to whether the entity in fact operates as a

 9   federal agency.” 9       Gutierrez, 623 F. Supp. 2d at 307.   The

10   district judge opined that if the ASMFC “had become so

11   federal in character” that it should be regarded as a

12   “quasi-federal” agency, then it would be amenable to suit by

13   the intervenor-plaintiffs under the APA.        Id. at 308.   Thus,

14   the court found that, “[i]n light of [the] substantial

15   federal involvement in the Commission, it is not

16   unreasonable to conclude that, despite state sovereignty

17   concerns, ASMFC should be treated as a ‘quasi-federal

18   agency’ and subjected to a private right of action under the

19   APA.”      Id. at 312.

20          The district court relied on decisions of several other

21   courts that have acknowledged this doctrine.        See Am.


            9
           While this may be true as a matter of semantics,
     Congress must do more than authorize the formation of an
     interstate body and coordinate its regulatory activities
     with this body to bring it within the reach of the APA.

                                        23
1   Trucking Ass’n, Inc. v. Del. River Joint Toll Bridge Comm’n,

2   458 F.3d 291, 304 n.10 (3d Cir. 2006); Heard Commc’ns, Inc.

3   v. Bi-State Dev. Agency, 18 F. App’x 438, 439-40 (8th Cir.

4   2001) (per curiam) (unpublished disposition); Elcon Enters.,

5   Inc. v. Wash. Metro. Area Transit Auth., 977 F.2d 1472,

6   1479-80 (D.C. Cir. 1992). 10   We find these decisions

        10
           No circuit court of appeals has adopted the “quasi-
    agency” doctrine in a published decision. Only the Eighth
    Circuit Court of Appeals has endorsed the analysis that
    underpins the “quasi-agency” doctrine. Heard Commc’ns, 18
    F. App’x at 440. In any event, for the reasons expressed in
    this opinion, we are not persuaded that the doctrine — even
    as expressed by the courts that have accepted it — is
    properly invoked here. Indeed, no circuit court has applied
    the doctrine to bring an entity that does not otherwise meet
    the definition of an agency under § 701(b)(1) within the
    judicial review provisions of the APA. In American Trucking
    Association, the Third Circuit concluded that the appellants
    had waived the issue of whether or not review under the APA
    was available; therefore, it did not decide the issue. 458
    F.3d at 304 n.10. Thus, this case cannot properly be read
    as an endorsement of the “quasi-federal” agency doctrine.
    The Eighth Circuit expressly held that the bi-state compact
    that was the subject of the litigation in Heard
    Communications was “not a quasi-federal agency subject to
    the APA.” 18 F. App’x at 439. In Elcon, the Court of
    Appeals for the District of Columbia simply assumed, without
    deciding, that the Washington Metropolitan Transit Authority
    was a federal agency. 977 F.2d at 1480. It appears that
    this doctrine is the creation of several district courts.
    E.g., Seal & Co., Inc. v. Wash. Metro. Area Transit Auth.,
    768 F. Supp. 1150, 1154-56 (E.D. Va. 1991); Coal. for Safe
    Transit, Inc. v. Bi-State Dev. Agency, 778 F. Supp. 464,
    467-68 (E.D. Mo. 1991) (citing Union Switch & Signal, Inc.
    v. Bi-State Dev. Agency, No. 91-1401C (7) (E.D. Mo. Oct. 23,
    1991) (unpublished disposition)).

                                   24
 1   unpersuasive.   Taken together, this authority provides scant

 2   support for the “quasi-federal” agency doctrine.     Indeed, we

 3   are skeptical of the validity of this judge-created concept.

 4       It is clear to us, at the very least, that the “quasi-

 5   federal” agency doctrine — whatever its merit — does not

 6   apply to the Commission.    The lower court was of the view

 7   that the “quasi-federal” agency cases identify “three

 8   factors relevant to whether a compact authority warrants the

 9   quasi-federal agency classification.”     623 F. Supp. 2d at

10   308 (internal quotation marks omitted).     However, the court

11   forthrightly acknowledged that two of the three factors do

12   not apply to the ASMFC.    With that concession, the court

13   implicitly recognized that, given the facts of this case,

14   designation as a “quasi-federal” agency is an ill-fitting

15   means by which to describe the ASMFC.     Nonetheless, the

16   district court concluded that, irrespective of other

17   considerations, federal involvement in the activities of the

18   Commission warranted a finding that it is a “quasi-federal”

19   agency.   We disagree.

20       By its nature, there will always be federal involvement

21   in a congressionally approved interstate compact.     We are

22   unpersuaded, however, that this requires us to subject what

                                    25
 1   is, at its core, a contract between states to the judicial

 2   review provisions of the APA.        The ASMFC is a body comprised

 3   “only of its constituent” states.        Cf. Saunders v. Wash.

 4   Metro. Area Transit Auth., 359 F. Supp. 457, 460 (D.D.C.

 5   1973).    A finding that the ASMFC is a “quasi-federal” agency

 6   would be in tension with its governing Compact, which serves

 7   as a contractual agreement between the member states.           The

 8   structure and composition of the ASMFC weigh against

 9   characterizing it as a “quasi-federal” agency.        We may infer

10   that congressional approval of the ASMFC was granted as a

11   means of aiding the contracting states in their regulatory

12   activities.    Cf. Doe v. Pennsylvania Bd. of Probation &

13   Parole, 513 F.3d 95, 104 (3d Cir. 2008).        And, Congress

14   chose to endorse the creation of this regulatory body

15   comprised of states rather than preempt the area by creating

16   an actual federal agency.    See A Fisherman’s Best, 310 F.3d

17   at 169.

18       Beyond federal involvement, the fact that federal

19   interests are implicated by the activities of the Commission

20   does not transform ASMFC into a federal entity subject to

21   suit under the APA.    See California v. Sierra Club, 451 U.S.

22   287, 297-98 (1981).    “An interstate compact represents a

                                     26
 1   political compromise between constituent elements of the

 2   Union.”   Entergy Arkansas, Inc. v. Nebraska, 358 F.3d 528,

 3   542 (8th Cir. 2004) (internal quotation marks omitted).

 4   Congress may often have an interest in the terms of such a

 5   compromise, but this does not lead us to conclude that

 6   private parties are therefore entitled to assert a claim

 7   against the compact as if it were a federal agency.

 8       The import of the district court’s reasoning is that,

 9   because sound policy choices animate the APA, these policies

10   must apply to the Commission; we again disagree.         The

11   district court in essence created a presumption of APA

12   coverage for any entity whose functions may implicate

13   federal interests.   It noted:        “Congress may not, through

14   legislation imposing federal obligations, oversight,

15   funding, or otherwise, transform an entity into something

16   closely resembling a federal agency, and yet escape the

17   accountability mechanism it intended to apply to such

18   federal agencies — unless, of course, it specifically

19   provides that the APA shall not apply to the entity in

20   question.”   Gutierrez, 623 F. Supp. 2d at 307.        The basis

21   for the district court’s observation that the Commission

22   “closely resembl[es]” a federal agency eludes us.         And,

                                      27
 1   regardless of whether or not it would be desirable, as a

 2   policy matter, to extend the reach of the APA to the ASMFC,

 3   we see no basis to expand the definition of “agency” so as

 4   to allow it to reach the ASMFC.     Congress and the states may

 5   work in partnership in the interest of a common regulatory

 6   goal without subjecting an interstate body to review

 7   provisions designed to apply to federal agencies.

 8       Even assuming, without deciding, that there may be

 9   circumstances in which Congress has endowed an entity that

10   is not an “authority of the [g]overnment of the United

11   States,” 5 U.S.C. § 701(b)(1), with attributes that make it

12   so similar to a federal agency that it is subject to the

13   judicial review provision of the APA, the district court

14   erred in concluding that the ASMFC is a “quasi-federal”

15   agency.   We hold that, in the absence of other factors not

16   present in this case, the acts of Congress in approving the

17   interstate Compact, in adopting the ACFCMA, and in providing

18   funding to the Commission, 11 did not transmogrify the ASMFC

19   into a “quasi-federal” agency.     See Seattle Master Builders



         11
            Pursuant to the ASMFC Compact, the signatory states
     also “make annual appropriations to the support of the
     Commission.” ASMFC Compact, art. XI.

                                   28
 1   Ass’n v. Pac. Nw. Elec. Power & Conservation Planning

 2   Council, 786 F.2d 1359, 1364 (9th Cir. 1986); but see Heard,

 3   18 F. App’x at 440.

 4       The APA is designed, at least in part, to ensure that

 5   federal actors are held accountable to the public.        See

 6   Cohen v. Rice, 992 F.2d 376, 380 (1st Cir. 1993).        This

 7   concern is not a salient one here.     There are other checks

 8   on the Commission’s actions, which rest primarily within the

 9   authority of the states that comprise the Commission and the

10   state-level officials that represent ASMFC’s member states.

11       The fact that the ASMFC is an interstate compact entity

12   provides an inherent restraint on its decision making

13   process.   “No action shall be taken by the Commission in

14   regard to its general affairs except by the affirmative vote

15   of a majority of the whole number of compacting states

16   present at any meeting.”     ASMFC Compact, art. VI.     And,

17   “[n]o recommendation shall be made by the Commission in

18   regard to any species of fish except by the affirmative vote

19   of a majority of the compacting states which have an

20   interest in such species.”     ASMFC Compact, art. VI.     Each

21   state is obligated to carry out the terms of the ASMFC

22   Compact, and member states may seek judicial relief to

                                     29
 1   enforce rights under the agreement.      See Texas v. New

 2   Mexico, 462 U.S. 554, 569-70 (1983); see also Nebraska v.

 3   Cent. Interstate Low-Level Radioactive Waste Compact Comm’n,

 4   187 F.3d 982, 985 (8th Cir. 1999).      Further, member states

 5   may avail themselves of an internal appeal mechanism; states

 6   may appeal decisions of a management board to the full

 7   membership of the Commission. 12

 8       Although its actions are not subject to review under §

 9   702 of the APA, the Commission is a politically accountable

10   body.    ASMFC is composed of state conservation agency

11   directors, state legislators, and public citizens appointed

12   by the governors of the member states. 13    ASMFC Compact,

13   art. III.    The actions of the ASMFC involve the coordinate

14   exercise of the states’ sovereign policy-making powers.       In

15   this regard, the Commission is more akin to a legislative

16   body than to a federal agency.      The Commission’s decisions

17   are implemented through rule-making by the individual



         12
            See the Interstate Fisheries Management Program
     Charter, §§ 3(d)(9), 4(h), available at
     http://www.asmfc.org/.
         13
            Federal legislators are constitutionally prohibited
     from serving as federal agency officials. U.S. Const., art.
     I, § 6, cl. 2.

                                    30
 1   states, which affords an opportunity for public

 2   participation in the management process.     In addition, the

 3   ASMFC makes its decisions public.

 4          Finally, the ACFCMA provides a check on the actions of

 5   the Commission; it requires that the Secretary of Commerce

 6   review a finding that a state has failed to comply with a

 7   fishery management plan.    16 U.S.C. § 5106(a).   The Compact

 8   provides that, if the Secretary determines a state has

 9   failed to comply with measures that are “necessary for the

10   conservation” of a fishery, the Secretary shall impose a

11   moratorium.    Id. §§ 5106(a), (c).   If the Secretary imposes

12   and enforces a federal moratorium based on his or her

13   independent findings of noncompliance, a party that is

14   allegedly aggrieved by the Secretary’s action can obtain APA

15   review of that federal “agency action.”     5 U.S.C. §§ 702,

16   704.

17          The Commission is designed to address concerns that are

18   traditionally within the province of the states.     That the

19   Commission seeks to address these concerns with support from

20   the federal government, and in a manner that is harmonious

21   with federal regulations, does not alter its essential

22   nature.    The fact that federal interests are implicated by

                                    31
1   the activities of the ASMFC does not transform it into a

2   federal agency for purposes of seeking judicial review of

3   its actions.

4                         III. CONCLUSION

5       The district court’s order of March 9, 2009, denying

6   the Atlantic States Marine Fisheries Commission’s motion to

7   dismiss the complaint in intervention as it pertains to that

8   defendant, is hereby REVERSED and the case is REMANDED for

9   further proceedings consistent with this opinion.




                                 32